NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JULIUS RUSSELL KIRVEN,             )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2489
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby and Kelly P.
Butz, Judges.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.

PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.